Citation Nr: 0702707	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-09 637	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.

2.	Entitlement to service connection for a right knee 
disability.

3.	Entitlement to service connection for a left knee 
disability.

4.	Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984, and from August 1990 to March 1991.  He also had 
service with the Massachusetts Army and Connecticut Army and 
Air National Guard, with verified periods of active duty from 
March to May 1999 and from September to October 2001.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2004 rating action that denied service connection 
for low back and bilateral knee disabilities and for 
gastritis.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran 
when further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.  

Initially, the Board notes that the current record is unclear 
as to each period of the veteran's active and inactive 
military service with the United States Army, the 
Massachusetts Army National Guard, the Connecticut Army 
National Guard, and the Connecticut Air National Guard and 
verify the beginning and ending dates of each period of the 
veteran's active duty, active duty for training (ACDUTRA), 
and inactive duty training (INACDUTRA) therein.  In this 
regard, the current record only verifies active military 
service from August 1981 to August 1984, August 13, 1990 to 
March 22, 1991, March 30 to May 6, 1999, and September 1 to 
October 3, 2001.

Also, it does not appear that the record contains all of the 
veteran's service medical records.  The claims folder 
contains no medical records from the veteran's first period 
of active service from 1981 to 1984 or from his period of 
service in the Massachusetts Army National Guard from 1984 to 
1987, and few records from his periods of service in the 
Massachusetts and Connecticut Army National Guard from 1988 
to 1996.  At the travel Board hearing, the veteran's 
representative suggested that a search be conducted for such 
documents.  

Although the record contains some correspondence from the RO 
addressing some VCAA notice and duty to assist provisions, 
the record does not include correspondence that sufficiently 
addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The development actions otherwise 
necessary to ensure a complete record will afford the 
opportunity to provide the appropriate VCAA information to 
the veteran.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  This should 
include all pertinent records of treatment and evaluation of 
the veteran by the various private sources he has identified 
as set out in indented Paragraph 3 of this remand.  

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) as well 
as the service department, the 
Massachusetts Army National Guard, the 
Connecticut Army National Guard, and the 
Connecticut Air National Guard and verify 
the beginning and ending dates of each 
period of the veteran's active duty, 
ACDUTRA, and INACDUTRA therein, if any, 
in addition to already-verified periods 
of active military service.  All records 
and/or responses received should be 
associated with the claims folder.

2.  The RO should also request that the 
NPRS, the service department, the 
Massachusetts Army National Guard, the 
Connecticut Army National Guard, and the 
Connecticut Air National Guard furnish 
all service medical records of the 
veteran from 1984 to 2002.  This includes 
active military service from 1981 to 
1984, and from August 1990 to March 1991, 
and service in the Massachusetts Army 
National Guard from August 1984 to 
November 1992, the Connecticut Army 
National Guard from November 1992 to 
March 1996, and the Connecticut Air 
National Guard from March 1996 to April 
2002.  All records and/or responses 
received should be associated with the 
claims folder.  

3.  The RO should request that the 
veteran and his representative provide 
sufficient information and authorization 
to enable the RO to obtain any additional 
pertinent evidence that is not currently 
of record.  This should include all 
records of his treatment and evaluation 
by the Connecticut Surgical Group, P.C. 
(to include evaluation by J. H. 
Morgenstern, M.D.), 85 Seymour Street, 
Suite 416, Hartford, Connecticut 06106; 
for knee disabilities by the Orthopedic 
Associates of Hartford, PC (to include 
treatment by Thomas W. Dugdale, M.D.), 85 
Seymour Street, Suite 607, Hartford, 
Connecticut 06106, and 2928 Main Street, 
Glastonbury, Connecticut 06033, from 1991 
to the present time; for knee 
disabilities by Kaiser Permanente, 65 
Kane Street, West Hartford, Connecticut, 
from 1999 to the present time; for 
gastritis by Edward Salerno, M.D., 
Brownstone Building,         5th Floor, 
79 Retreat Avenue, Hartford, Connecticut 
06106, James E. Dougherty, M.D., 
Connecticut Cardiovascular Center LLC, 85 
Seymour Street,      Suite 719, Hartford, 
Connecticut 06106-5560, and at the 
Hartford Hospital, 80 Seymour Street, 
Hartford, Connecticut 06102, from 2001 to 
the present time; and for a back 
disability and gastritis by Frank E. 
Goldberg, M.D., 256 North Main Street, 
Manchester, Connecticut 06040, from 2001 
to the present time.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  If the veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

